This is an original proceeding in mandamus instituted by the relators, Trustees of a Special Tax School District of Putnam County, Florida, to compel the respondents, members of the County Board of Public Instruction, to officially accept or reject the nomination of Miss Mary Etta Johnson by the Trustees submitted to the County School Board as their nominee for the position of teacher in the East Palatka School within the Special Tax *Page 465 
School District over which relators have supervision, and that in case of the rejection of said nomination for some good and sufficient reason under the law, to allow the relators, as Trustees of Special Tax School District No. 22 of Putnam County to submit a second nomination to fill the position of teacher for which the name of Miss Johnson has been first submitted as a primary nomination.
It was the duty of the respondents as members of the County Board of Public Instruction to reasonably exercise their statutory powers to reject nominations submitted by the Trustees of Special Tax School District No. 22 of Putnam County, and not to arbitrarily ignore or refuse to approve any nominations duly made by the trustees in accordance with the statute. Section 710 C. G. L., 569 R. G. S. And such duty is enforceable by mandamus. State, ex rel. Pittman v. Barker,113 Fla. 865, 152 Sou. Rep. 682; Board of Trustees v. Board of Public Instruction, 116 Fla. 176, 156 Sou. Rep. 318, Bennett v. Barker, 116 Fla. 386, 156 Sou. Rep. 437.
It was also the duty of the respondents, as members of the County Board of Public Instruction to make a proper official record on their minutes of the fact and cause of rejection of all nominations disapproved and to transmit notice of the same to the Special Tax School District Trustees in order that said Trustees might, in accordance with the statute, and in the light of the action of the County School Board, endeavor to make a second nomination of a teacher that would meet the County Board's approval, and such duty is likewise enforceable by mandamus as an incident to the first mentioned duty. Amperse v. City of Kalamazoo, 59 Mich, 78, 26 N.W. Rep. 222, 409.
Therefore the respondents' motion to quash the alternative writ of mandamus will be overruled. *Page 466 
Subject to the motion to quash, however, the respondents have filed a return to the alternative writ in which they set up certain facts tending to show that what has been done by the County Board of Public Instruction in this particular case was done with the knowledge and consent of the relator-trustees, and that, therefore, the relators have no standing to now complain that their right to submit a second teacher's nomination has been ignored. In this connection it is pleaded in substance that the County Board of Public Instruction proceeded to re-employ Mrs. Gladys Bundick for another year after declining, with the acquiescence of the trustees, to consider replacing her with any other teacher nominated by the trustees
If the members of the County Board of Public Instruction werebona fide convinced that the re-employment of a qualified teacher who was already capably serving in the particular school was for the best interest of the school system, notwithstanding the fact that the trustees had admittedly nominated another person as teacher, presumably as well qualified, to take the former's position, it cannot be said that such action on the part of the County Board of Public Instruction in refusing to concur in the Trustees' dismissal of a teacher already capably serving the school, is per se such an arbitrary or capricious act as to be within the rule of Stateex rel. Pittman v. Barker, supra. Hence, the official discretion of the County School Board in the present case should not be interfered with by mandamus, in the absence of some special allegation showing some deviation from the intent of the law, over and beyond what is complained of in the present case.
The return of the respondents is accordingly held sufficient and the demurrer to same overruled. The motion to strike portions of the return is likewise denied.
  WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 467
                   ON PETITION FOR REHEARING.